John G. Roberts, Jr.: We will hear argument this morning in case 06-157, Hein versus Freedom From Religion Foundation. General Clement.
Paul D. Clement: Mr. Chief Justice, and may it please the Court: In Flast against Cohen, this Court recognized narrow circumstances in which a taxpayer could satisfy the requirements of Article III in challenging a congressional exercise of its spending and taxing authority. This court in doing so rejected the suggestion of Justice Douglas that it allow all taxpayers to sue in all manner of claims, as well as the slightly more modest suggestion of Justices Stewart and Fortas that the Court allow taxpayer standing for all establishment clause challenges. This Court's subsequent cases such as Valley Forge have made clear just how narrow the rule of Flast is. In order for a taxpayer to satisfy the requirements of Article III, the taxpayer must challenge a congressional exercise of the taxing and spending authority, and assert that the act of spending itself is what gives rise to the establishment clause violation. The court of appeals in the decision below substantially expanded the scope of taxpayer standing and in doing so, the court adopted a doctrine that I think can fairly be only understood as an exception to, not an application of normal principles of Article III standing. The court did so on the rationale that there is much that the executive branch can do to violate the establishment cause, but there is much that all three branches of Government could conceivably do to violate the establishment clause, and that has never been thought a sufficient reason to extend taxpayer standing to all Government action, nor has it been thought a sufficient reason to relax the irreducible minimum requirements of Article III.
Antonin Scalia: If I understand your position correctly, if Congress enacts a program that favors religion over non-religion, which is supposedly what the establishment clause prohibits, that's bad; but if Congress enacts a perfectly valid general program and the President implements it in a fashion that favors religion over non-religion, that's okay, insofar as the ability of anybody to challenge it is concerned. Is that an accurate description?
Paul D. Clement: Well, I don't think so, Justice Scalia. I mean, first of all--
Antonin Scalia: Why not?
Paul D. Clement: --I mean, I think that may be sort of over inclusive and under inclusive.
Antonin Scalia: Okay.
Paul D. Clement: Which is to say, it's not a congressional program, it's a congressional spending statute that is the key predicate. And then once there's a congressional spending program, whether it's facial challenge or an as-apply challenge that relies on an intervening ministerial act of the executive branch, taxpayer standing will lie under this Court's precedent.
Ruth Bader Ginsburg: If this... if Congress had enacted this executive order that's in question here, if it had been congressional legislation, would there be standing?
Paul D. Clement: I don't think so, Justice Ginsburg, but let me just be clear. I don't think it's just a matter of this executive order that's challenged in this case and Congress could have enacted that into statute. As I understand it, the... what is really at issue here is not the executive order. It is the way that certain conferences were conducted by executive branch officials. That's what the dispute--
Anthony M. Kennedy: I had the same question as Justice Ginsburg, and I think was also suggested by Justice Scalia's question. Suppose that Congress passed a statute that said we hereby appropriate a million dollars to the President to use to call religious conferences, and then it spelled out these conferences. Is there standing there?
Paul D. Clement: --I don't think so, Justice Kennedy, because I look at this Court's--
Anthony M. Kennedy: But... and I of course want the answer, but then, why is that consistent with what you told us at the beginning that there had to be a statute?
Paul D. Clement: --Because there has to be two things. There has to be a statute. And then there has to be an allegation that the statute creates a unique injury in the context of spending that affects taxpayers differently than anybody... than any other citizen. And if you have a situation like your hypothetical statue, where you don't have any spending that goes outside of the Government, then you might have an establishment clause problem, but it wouldn't be an establishment clause problem where the nub of the problem is the fact that money is spent. Because if there's a problem with what's going--
Antonin Scalia: So you're saying if the Government, the executive, or the Congress, if the congressional statute authorizes the giving of money for the billing of a church, that's bad; but if it authorizes... it makes a general authorization to the President... no. If the congressional statute says the Government will build a church, that's okay, because then the money doesn't go outside the Government?
Paul D. Clement: --Well, importantly, Justice Scalia, it's not a matter of it being okay. It's a question of whether it logically--
Antonin Scalia: Well, as far as standing is concerned.
Paul D. Clement: --Yeah, it logically gives rise to taxpayer standing. So... and I think there is--
Antonin Scalia: What is your answer to that? That in fact it's bad in the first situation and okay in the second, as far as standing is concerned?
Paul D. Clement: --What I would say is in either case it's bad. I would say that there is taxpayer standing to challenge the disbursement of funds outside the Government but not your horrible hypothetical about an internal Government church.
Antonin Scalia: There is no standing for the internal Government church?
Paul D. Clement: Not taxpayer standing. Anybody who's subjected to the mass at the church probably has standing as a matter of direct--
Antonin Scalia: No, we're not forcing anybody in at gunpoint. We're just building a Government church.
Paul D. Clement: --With respect, Justice Scalia, nobody forced Van Orden to walk by the Ten Commandments display in Texas at gunpoint, and yet this Court said that he could bring an establishment clause challenge. So I think there would be directly injured people who could challenge your sort of end of the slippery slope--
Antonin Scalia: But we're talking taxpayer standing. And you think there is a real difference insofar as whether the taxpayer is harmed between the Congress saying we're going to give the money to a religious organization to build a church and Congress saying we're going to build a church. You really think there's a difference?
Paul D. Clement: --I think there's a difference in the extent to which there is a conceptually direct injury for the taxpayer as taxpayer. The citizens are clearly injured when the Government sets up the church.
Antonin Scalia: In both cases money is being used for a purpose that is contrary to the establishment clause, according to the taxpayer.
Paul D. Clement: But with respect, in the context of the internal Government church, the fact that money is being spent to establish that church is the--
Ruth Bader Ginsburg: Taxpayer money.
Paul D. Clement: --least of your concerns. It's the fact that the Government is establishing it that's the principal concern.
Antonin Scalia: I don't care whether it's the least of the concerns, it's a concern. It's the same establishment clause concern in both cases. Now you may well be correct that there's a freedom of religion clause violation in one case and not in the other, but as far as the establishment clause violation, I find it difficult to understand the difference between the two.
Paul D. Clement: Well, Justice Scalia, I think it's a difference suggested by this Court's cases, and they do make an important distinction between the distribution of money outside the Government where the spending itself is the injury and what this Court has termed the incidental expenditure of money in the context of an executive branch activity that itself is alleged to violate the establishment clause.
David H. Souter: And why should that make any difference if the entire theory behind it is sort of a Madisonian theory, if not threepence from the pocket for a religious purpose? If you start with the Madisonian view, there should be no distinction of the two cases that Justice Scalia puts.
Paul D. Clement: I'm not quite sure that's right, Justice Souter, because I think that there's really two ways the Government can establish religion. One is they can do it themselves directly. And if they do that, I think that the primary problem is the primary executive branch conduct in doing so. The other way they can establish--
David H. Souter: No, but let's talk about establishing... maybe this is what you're going to do, establishing religion by spending the threepence.
Paul D. Clement: --Exactly. And that is precisely what--
David H. Souter: And in this case, when you build the church, you're spending the threepence whether... whether a... a Government employee is laying the bricks or a contract... an outside contractor is laying the bricks or a third party institution to which a grant has been made is laying the bricks. It's the same threepence.
Paul D. Clement: --With respect in the one respect it is the three pence itself that is the establishment violation. It is the act of handing Government money into the coffers--
David H. Souter: Taking the money out of the pocket and using it for a particular purpose, and the money comes out of the pocket in each case. The purpose is the same in each case.
Paul D. Clement: --Again, I would take issue with that and say the primary concern that Madison was focused on was the taking of the money and then giving it to the outside religious entity.
Ruth Bader Ginsburg: Would... you've covered the case where the Government itself, the executive is the actor and said that's not covered by Flast. But it is covered... what is covered is if the give the money directly to the religious organization. If the money goes instead of to the Government... take this case, if the conferences are run by a private contractor... contractor with the executive, where would that fall?
Paul D. Clement: I think it might depend on the nature of the claim actually. If the nature of the claim--
Ruth Bader Ginsburg: This claim, these conferences are run now instead of within the executive branch by various agencies, they are run by contractors, specialists in conferences that have been engaged by the executive to help people make grant applications.
Paul D. Clement: --But I think the better view, is the challenge is exactly this one, which is not that there's something wrong with the recipient, but that there's something wrong with what goes on at these conferences. Then in that context, I don't think there would be... standing--
Ruth Bader Ginsburg: That's... that's a question on the merits. Right now we have to take the allegations of the complaint on the merits as... the allegation is, I take it, that religious organizations are being favored over secular organizations; but that's a merits question. You've... you've... you have been clear that if the Government itself spends the money, then there's no standing. You've, you've been clear that if it gives the money to the religious group, there is standing. Now money is going outside the Government. Going outside the Government. But is not going to the religious organization. Where do you fit that?
Paul D. Clement: --Again, I think if I understand the question, I would say that there's no taxpayer standing there. And I think... but, but and I apologize for sort of bleeding over into the merits. But with all due respect, I don't think you can really meaningfully talk about the Flast nexus test without bleeding over a little bit into the merits, because the Court did it itself in Flast. And what I would say is if you have a challenge where the problem is that it's the very act of money going to the third party conference organizers that's the problem, then it really is a spending case, and I think the taxpayer standing would logically lie. But if it's really, what the concern here is the primary conduct of what was done at the conferences, and not the fact that there's spending on the conferences at all, then I think it's more... it is a case there would not be taxpayer standing.
John G. Roberts, Jr.: There wouldn't be tax... taxpayer standing, but of course there would be regular Article III standing in the sense that in a party claiming to be injured because they didn't get a grant, and a religious organization did, and the reason was religion, can bring any kind of claim they want under Article III. It's just they wouldn't qualify for the special exception to the general rule that there is no taxpayer standing for establishment clause cases.
Paul D. Clement: That's exactly right. And it's a very important point. Because for example, when this Court recognized that the Bible reading in Doremus did not give rise to taxpayer standing, that didn't stop the parents who were directly injured by the same practice in Shemp from bringing an establishment clause--
Anthony M. Kennedy: --just one, one more question on this, on this line. And I won't belabor the hypothetical. Again there's a Federal statute for this conference, and the moneys go for air tickets to various religious ministers and priests. Does that meet your outside the Government test for standing?
Paul D. Clement: --I think there would be taxpayer standing if I understand that. And I realize that, you know, one could say well, that's is a fairly artificial distinction. But I do think that it is suggested by this Court's precedents and the reason that it makes sense is that when you have injury... where the real injury is the spending, the fact that you're not supposed to pay for plane tickets for ministers, that's an establishment clause injury, then it makes sense to say that people that provided that money in the in the first place have a distinct injury.
Antonin Scalia: But not... but not if the President just gives the money out of a general appropriation, authorizing him to give money to people who are helping in the programs that the Faith-Based Initiative was... was designed to help?
Paul D. Clement: Well--
Antonin Scalia: If the President hands over the money, that's okay?
Paul D. Clement: --Not necessarily, Justice Scalia, but it's important to focus on what this case is about.
Antonin Scalia: Why, why not necessarily? I thought that was your... you proposition, that it has to be a congressional violation not an executive.
Paul D. Clement: Right. And it would depend a little bit on about where the President is getting the money. I think the way that we would look at it--
Antonin Scalia: He's getting the money from Congress under a general, under a general appropriation. If he takes this money and he says here, use it for a religious purpose, that's okay?
Paul D. Clement: --He--
Antonin Scalia: As far as standing is concerned, he can't be sued?
Paul D. Clement: --If he, if he's taking it from a general appropriation that makes no indication it's to go outside the Government so one could not in any way articulate that as an as-applied challenge to the appropriations, then I suppose that there would not be standing. But I think--
Stephen G. Breyer: I don't understand. I'm back... I really... I'm surprised. And it's probably my fault. But that I thought... I started where Justice Scalia was with his first question. I thought this had something to do with whether Congress passed a statute or the President acted on his own. But listening to you now I think, I can't decide... I think you have a different argument. Suppose... I'm just trying to understand. Suppose that Congress passes a law and it says it's a very nice thing to commemorate the Pilgrims by building a Government church at Plymouth Rock, where we will have the regular worship in the Puritan religion. Now can a taxpayer from California in your view challenge that?
Paul D. Clement: --I would say that that's a much harder case than this--
Stephen G. Breyer: Yes, but--
Paul D. Clement: --but I say no. I would say no, no.
Stephen G. Breyer: --Why not? Because I thought Flast made clear that they could.
Paul D. Clement: No. What Flast makes clear is that you can challenge a congressional statute that is a taxing and spending statute. And I think to understand the circumstances in which you should give rise to taxpayer standing, you need two things: You need a congressional statute that is an exercise of the taxing and spending authority; but then you need the money to go outside the Government. And that's precisely what--
Stephen G. Breyer: Then you go to a private group?
Paul D. Clement: --Right. Because there's, again, there's two ways--
Stephen G. Breyer: So you're saying that if the Government has the most amazing, let's... I'm trying to think of something more amazing that what I just thought of. [Laughter] All over America, they build churches dedicated to one religion; and Congress passes a statute and says in every city, town, and hamlet, we are going to have a minister, a Government minister, a Government church, and dedicated to the proposition that this particular sect is the true sect; and they pass a statute like that, nobody could challenge it?
Paul D. Clement: --Horrible hypothetical.
Stephen G. Breyer: Is that what you're saying, then?
Paul D. Clement: I mean, I think the bottom line is that there would not be taxpayer standing. Plenty of people could probably challenge that.
Stephen G. Breyer: I don't know, I mean--
Paul D. Clement: Probably--
Stephen G. Breyer: --everybody else who doesn't want to go just avoids it. So that they don't have to do anything. They just have to--
John G. Roberts, Jr.: Any, presumably any other denomination that is not of the established church could bring a challenge that they're being discriminated against, because they're favoring a particular church over them. Your proposition is simply that somebody... somebody in Oregon can't challenge the fact that they're building a church in Florida simply because the person in Florida pays taxes, right?
Paul D. Clement: --Exactly, and not just the person in Oregon. But everybody in between Oregon and Florida all have the same amount of standing. No, what we're saying is plenty of people would be able to challenge that. But not--
Stephen G. Breyer: --Who? Who?
Paul D. Clement: --As... as the Chief Justice suggested I think anybody from a different denomination that said that this was discriminatory probably could bring a claim. I also think that anybody who walked into one of those churches could bring a claim. And again, this Court... this Court--
Stephen G. Breyer: Maybe they don't walk into it because it is not "our church". So they don't walk into it.
Paul D. Clement: --Well, we--
Stephen G. Breyer: And moreover, they don't... they don't feel it's discriminatory. It's just we're doing this to commemorate the Pilgrims, and we'll give the money to any group that's a Pilgrim. [Laughter]
Paul D. Clement: --With respect... with respect, Justice Breyer, I think you're underestimating the ingenuity of plaintiffs to think that somebody that walked by going to Plymouth Rock okay thinking I was going to see a nice historical exhibit, and is and to see a church, wouldn't bring a... an action. And that there wouldn't be Article III standing for that particular individual, not the taxpayer--
Samuel A. Alito, Jr.: General Clement, are you... are arguing that these lines that you're drawing make a lot of sense in an abstract sense? Or are you just arguing that this is the best that can be done that this is the best that can be done within the body of precedent that the Court has handed down in this area?
Paul D. Clement: --The latter, Justice Alito. [Laughter] And I appreciate... I appreciate the question.
Antonin Scalia: Why didn't you say so? [Laughter] I... I've been trying to make sense out of what you're saying.
Paul D. Clement: Well, and I've been trying to make sense out of this Court's precedents. [Laughter] And the best that I can do... the best that I can do, when I put together Flast--
John Paul Stevens: Do we think have a duty to follow precedents that don't make any sense?
Paul D. Clement: --Well, I think... as a matter of first course, the Court tries. And here... if I could put the precedents on the map, though, I do think they make a modicum of sense in the following way. You start with Flast. Flast says that you can bring a challenge to a congressional spending statute. Okay, fair enough. Valley Forge comes along and says that you, that you don't have taxpayer standing to challenge an executive branch action. Now that raises a very obvious--
Ruth Bader Ginsburg: The difference was that it was because it was under the property clause, and made a distinction between property and money.
Paul D. Clement: --Well, Justice--
Ruth Bader Ginsburg: We are talking about money, not property?
Paul D. Clement: --But Justice Ginsburg, in fairness, the Court could not have been more clear in Valley Forge that there were two reasons that there weren't taxpayer standing there. One was there was a challenge to Executive Branch action. The second was that it was the property clause rather than the spending clause. Now, you could sort of take the view that the third of the cases, Kendrick, overrules the first aspect of the decision in Valley Forge. Now I think that's wrong. I think the way to understand Kendrick is as follows: You have a decision that says you can... you can challenge congressional spending, not Executive Branch action. That naturally poses the question what about an as-applied challenge to a spending statute? Surely, I mean, because spending is something only the Congress does, and disbursement is a ministerial act that only the Executive does, what do you do when there's an intervening ministerial act of disbursement? Does that mean that it's still an as-applied challenge to the spending statute? Or does--
Ruth Bader Ginsburg: Was it just--
Paul D. Clement: --That mean that it's Executive Branch action?
Ruth Bader Ginsburg: --Was it just a ministerial act or did the Executive have discretion involved, about who would receive the grant?
Paul D. Clement: Well, Justice Ginsburg, two things. One, in Bowen, there was... there is certainly always a degree of discretion. But it is worth noting that in Bowen as in Flast, the statute itself on its face made clear that money was to go to outside entities that were religious. In Bowen it did so in express terms by four times referring to religious organizations. In Flast it did so by saying money was going to go, or in-kind aid, rather, was to going to go to private schools. And that was at a time when this Court roughly contemporaneously, in Lemon v Kurtzman that 93 percent of the private schools were religious. The both of those, the gravamen of what's the complaint, that money is being spent by Congress on religious entities, was not within the discretion of the Executive Branch. And again, the way I would understand Kendrick is simply reconciling Valley Forge and Flast and Cohen to preserve, not broad challenges to Executive Branch action, which would have overruled Valley Forge, but rather to simply preserve the notion that you can bring an as-applied challenge to a spending statute.
Ruth Bader Ginsburg: But you can reconcile Valley Forge simply by saying when it's money from the Federal Treasury, whether it is a general appropriation or a specific appropriation, it is money from the Treasury, and that's what Flast is about. Because whether it is spent by the Executive under an Executive program, which you have said can violate the establishment clause as well as a congressional program. So why isn't that the line to draw based on Flast, that it's money from the Treasury that makes the difference?
Paul D. Clement: Well, Justice Ginsburg, it is certainly not the line I would draw from reading these cases side by side and together.
Antonin Scalia: Or to, or to put it another way, to put Justice Ginsburg's point another way, every Executive action that involves the expenditure of congressionally authorized funds is an as-applied challenge to an expenditure statute. Because the only way the statute is applied is through executive action. And whenever the executive spends the funds improperly, you have an as-applied challenge to the congressional statute authorizing the funds, whether it's a general statute or a... or a single shot statute.
Paul D. Clement: Justice Scalia, I would have said that no one would have conceptualized that as an as-applied challenge to a general appropriation statute. I mean, I guess you would. But I--
Antonin Scalia: It's a--
Paul D. Clement: --Even, even if you would do that in another case, I don't see how you could do it in this case. If you look at their complaint they don't identify a single appropriation statute that they take issue with. Even before the Tenth... the Seventh Circuit, if you look at page 10 a of the Petitioner's appendix--
Antonin Scalia: --That's the essence of an as-applied challenge. You say the statute's okay. It is just what is being done under this statute that is bad. You don't have to identify a bad statute. You're saying it is a perfectly good statute, but the President is... is violating the Constitution in the way that he's applying it.
Paul D. Clement: --With respect, Justice Scalia, I've never heard of an as-applied challenge to a statute that doesn't identity that's unconstitutional as applied. And it's your right--
John G. Roberts, Jr.: Under that, under that approach, when a U.S. Marshal executes a search and there's a Fourth Amendment claim that the search is illegal, that's really a challenge to the appropriation of the Marshals Service on an as-applied basis.
Paul D. Clement: --That's exactly right, Mr. Chief Justice. And every constitutional right could be sort of transmogrified into a claim that oh, that's an as-applied appropriations challenge, because the Government's not supposed to spend money to do unlawful things.
Stephen G. Breyer: So what's wrong with just saying that Flast stands for the proposition that when the Government spends money in violation of the establishment clause, a taxpayer... after all, the money comes from the taxpayer... can bring a lawsuit? And the reason that they do that is because the establishment clause is an important joint part of the religion clauses; and there'd be no other way to bring such a challenge. And sometimes it's that simple principle, and when we depart from that principle, say by giving property away instead of giving money away, you don't have the standing. So we have a pretty clear, simple rule. That rule applies whether it's Congress or the President acting under congressional authority, et cetera, which I think is close to what the other side--
John Paul Stevens: Can I just add this thought before you answer. And isn't that exactly what Justice Stewart said in his concurring opinion?
Paul D. Clement: Absolutely. I mean, if this Court wants to go the route of Justice Stewart, which it pointedly rejected, the majority of the Court pointed rejected in Flast, and say, establishment clause challenges, we're going to relax the normal Article III standard... now, I'm not quite sure where the Court gets the authority to relax the normal Article III standards. But assuming that, that would at least be--
Stephen G. Breyer: --Because there is a real case or controversy, because people become terribly upset when they see some other religion getting the money from the State for the... for building a church, for example, and that's why: There's a real controversy.
Antonin Scalia: Getting upset is a constitutionally adequate reason to bring a lawsuit? If people get upset about spending money for purposes that the Federal Government is not allowed to spend money for because of States' rights, that also would justify Article III standing, wouldn't it?
Paul D. Clement: --I suppose under that theory, and obviously the plaintiffs in Richardson and Schlesinger were very upset as well, and the Court said that--
Stephen G. Breyer: It is the kind of upset that is a genuine injury if you look to the objectives of the establishment clause and possibly that kind of genuine injury is not the case when you look to objectives of various other clauses of the Constitution.
Paul D. Clement: --Justice Breyer, let me try to answer in two ways if I can. One is to say that that way of looking at it takes you even beyond where Justice Brennan was in Valley Forge. Even Justice Brennan would have drawn the line at what he called bestowals of Government largesse to third parties.
Stephen G. Breyer: That's what I was saying. I said that Flast then encapsulates that principle drawn out of the objectives of the establishment clause in a rule; and the rule is what I suggested.
Paul D. Clement: Well, again, but he--
Stephen G. Breyer: Based on money.
Paul D. Clement: --But again, he didn't say just spending of money to do the Executive Branch's everyday operations and maybe... and one day they go a little too far in praising religion. He said bestowal of Government largesse outside the Government. The second point I would make is I still don't understand where in just being upset you satisfy the irreducible minimum requirements of Article III, and even though Flast is probably the outer limit of what's an Article III injury under normal principles, there is at least what Judge Leventhal in Public Citizen against Simon called conceptual directness between the injury to the taxpayer and the injury that comes when tax money is spent outside the Government to a religious entity. He differentiated that from what happens when you have general Executive Branch activity that's unlawful, where he said there's no similar arrow between the action and taxpayers as a class. It's a classic injury that's inflicted on everybody. It's a generalized grievance, which has never been said to satisfy Article III.
Ruth Bader Ginsburg: You're talking about an incidental expenditure as part of a regulatory program is quite different from looking at a discrete program. The Faith-Based Initiative is a discrete program, and one component of it is this set of conferences. This is not an incidental something pursuant to a large regulatory program. Faith-Based Initiative is the name of this program.
Paul D. Clement: But Justice Ginsburg, their challenge is not that the money that's spent on conferences can't be spent on conferences. Their challenge is that what happened at the conference is there was too much promotion of religion. The fact that the money was spent on the conferences is incidental to the gravamen of the complaint. If I may save my time for rebuttal.
John G. Roberts, Jr.: Thank you, General Clement. Mr. Pincus.
Andrew J. Pincus: Thank you, Mr. Chief Justice, and may it please the Court: The Government's argument here is that Flast needs major surgery and, as the discussion I think in the first part of the argument shows, it's proposing two very substantial limitations that bear no relation to the relevant establishment clause principles, the history of the clause, or the history of this Court's decisions. And we think there's no basis for drawing the arbitrary lines that the Government suggests. And maybe I can follow up on some of the points that my colleague made and that the Court made during the questioning. First of all, with respect to the argument that the money has to go outside the Government. There's certainly nothing in this Court's cases that say that and the lower courts and this Court at least in part have found taxpayer standing to challenge the salaries paid to chaplains that are employed by the Government, and of course those would be--
John G. Roberts, Jr.: Well, that's... I guess that's my first question. I don't understand under your theory why any taxpayer couldn't sue our Marshal for standing up and saying "God save the United States and this honorable Court. " Her salary comes from Congress. You can trace that under your traceability requirement. So any taxpayer under your theory could bring that lawsuit.
Andrew J. Pincus: --Well, I don't... I don't think that lawsuit could be brought, Mr. Chief Justice, and let me explain why. We think that the limitations that are in this Court's opinions require the taxpayer to identify a discrete and identifiable non-incidental expenditure. In other words, it's not just any--
John G. Roberts, Jr.: It's very... I can identify it. It's the appropriations that Congress extends to this Court that pay the salary of the Marshal.
Andrew J. Pincus: --But, Your Honor, those appropriations don't do the trick, and maybe I can just explain our test and explain why. The Court in Doremus explained why there was standing in Everson to challenge the payments for bus transportation by saying Everson showed a measurable appropriation or disbursement of school district funds occasioned solely by the activities complained of. In other words, there has to be some... the violation caused some unique expenditure. Not that the moneys wouldn't have been expended, because in this context the taxpayer doesn't have to show a lower tax burden, but--
Samuel A. Alito, Jr.: Well, Mr. Pincus--
Andrew J. Pincus: --that there was a tie between... I'm sorry.
Samuel A. Alito, Jr.: --there have been Federal spending programs declared unconstitutional under the establishment clause, and can you cite any instance in which such a holding ing has caused a reduction in tax rates?
Andrew J. Pincus: No, and this Court has said and the lower courts have said that that is not the requirement, because the injury here that the taxpayer complains of, as the Court said in Daimler Chrysler, is not an increased tax burden. The injury is the expenditure of funds in a way that violates the establishment clause.
Samuel A. Alito, Jr.: See, your traceability either covers every case or it covers no case. In real world taxation terms, no case would ever meet the test. But in, in purely conceptual terms, is any Federal money being spent, every case involving any expenditure of money, even the portion of the Marshal's salary that is devoted to convening the Court in the morning, would be sufficient.
Andrew J. Pincus: Well, respectfully, Your Honor, that's not what the Court said in Doremus in describing Everson. It didn't say the mere fact that Some money being spent was enough. It said that there was a measurable appropriation or disbursement occasioned solely by the activities complained of.
Antonin Scalia: Let me give you something more measurable. It is easy to tell from time sheets and other things how much money is expended on Air Force One and on security for the President when he goes to address a religious organization, okay. And he urges the importance of religion in American life and so forth. The whole trip is about religion. That's measurable. Would a taxpayer have standing to--
Andrew J. Pincus: I don't think so, because, as the court of appeals said, that this Court has identified a second limitation, which is not incidental. The money has to be central... the money that's being challenged has to be central to the violation. Just as you couldn't challenge a prayer breakfast--
Antonin Scalia: --Well, I don't understand. The money... say it again?
Andrew J. Pincus: --The money has to be central to the violation.
Antonin Scalia: You mean Congress has to, has to say that--
Andrew J. Pincus: No. It can be... in this case, for example, the challenge is that these conferences were... the entire conference program was a program to further religion over non-religion.
Antonin Scalia: --Well, what about Bowen? The money wasn't central to the violation there.
Andrew J. Pincus: I'm sorry, Justice Scalia?
Antonin Scalia: It was, you know, a pregnancy program and the executive added to it certain, certain restrictions that were challenged as being religiously based.
Andrew J. Pincus: But the--
Antonin Scalia: And we allowed an as-applied challenge.
Andrew J. Pincus: --You did, an as-replied challenge to the specific grants. But there were specific grants identified and there was an as-applied challenge. But the argument was--
Antonin Scalia: But this is a specific grant. There is money allocated to the White House which goes... you can identify it in the budget, and some of it goes to Air Force One. Some of it goes to the payment of the security guards.
Andrew J. Pincus: --Yes, Your Honor, but the money that's identified in the budget is not... well, it's not the entire Air Force one appropriation that would be challenged in the kind of claim you're talking about.
Antonin Scalia: It wasn't in Bowen either.
Andrew J. Pincus: But it was a specific... there was a specific action that allocated a specific amount of money to those grantees. And the argument was those grantees weren't entitled to any of that money because the way they were using it violated the establishment clause. And so there was... the government's own action by designating a specific sum of money in that grant identified a specific sum of money, and the challenge was to that entire expenditure as identified by the Government.
Antonin Scalia: I really don't think... there's an identified sum of money that goes to pay the costs of Air Force One, too, to buy the gas and everything else. There's an identified sum of money that goes into the pockets of the security guards who protect the President. I mean, it really doesn't make any sense.
Andrew J. Pincus: Well, Your Honor, I think, I think, as I say, there are two tests. One is whether there's an identifiable sum. We were talking about with respect to grants are the easiest case. There's another case as when there's a challenge to an entire program that the Government has identified as a particular program. And then the question, the second question that the Court has identified in Flast, was is it incidental or not. Is it something that is peripheral--
John G. Roberts, Jr.: Take Justice Breyer's Pilgrim church. Under your theory, if the grant was to erect a memorial and suitable museums or whatever at Plymouth, Plymouth Rock, then there wouldn't be an identifiable sum if the Government said, hey, let's use some of this money to build a church?
Andrew J. Pincus: --If the Government then singled out some of that money--
John G. Roberts, Jr.: The Government singles it out. By that you mean the executive who's implementing it, as opposed to Congress?
Andrew J. Pincus: --Yes. I think--
John G. Roberts, Jr.: How do they... in other words, if they spend the money are they singling it out? If it turns out it costs a million dollars to build the little Pilgrim church is that an identifiable sum singled out that would satisfy your requirement?
Andrew J. Pincus: --Well, I don't think the singling out... I don't think whether it's discrete and identifiable depends on the amount, Your Honor. I think it depends on how... whether there is a way... and this really is part of both traceability and redressability. There has to be a way to identify the expenditure that the taxpayer is seeking to enjoin. And if there is some separate Government grant for the building of a church, yes, if it's... if... if there is some religious--
John G. Roberts, Jr.: Well, it doesn't have to be a grant, just that you can say it costs so much money.
Andrew J. Pincus: --Or a contract.
John G. Roberts, Jr.: Yes.
Andrew J. Pincus: If the Government let the contract for the building of the church, yes.
Antonin Scalia: Or the contract hiring the security guards who protect the President, right? They're employed. That's an employment contract.
Andrew J. Pincus: Well, they are, and that--
Antonin Scalia: And they're protecting him for a religious purpose. He's going to this--
Andrew J. Pincus: --Well, they're protecting him for a protection purpose. His trip is for a religious purpose. And I think our submission is that there is a distinction that can be drawn there.
Antonin Scalia: --This is money that is expended in order to enable the President to do something for a religious purpose. It wouldn't be expended but for the fact that he chose to make this religious trip.
Andrew J. Pincus: But... but, as with buying the bagels at a prayer breakfast, the cost of the bagels, like the cost of the security, is not... is not paying for the center of what the violation is. And therefore we think that that's the basis for a rule that rules those types of expenditures out.
Antonin Scalia: It wasn't, it wasn't the center in Bowen either. The center in Bowen was programs for... to combat pregnancy. And some of the organizations that were getting the money were placing conditions on it. It wasn't central to the program. It was something added that the challenger said shouldn't have been added.
Andrew J. Pincus: But their claim was that the spending of this entire grant is unconstitutional because of the way the money is going to be used by the grantees. It wasn't that $1.98 of the is unconstitutional and the other million dollars is okay. It was that because of the way the grantee was using the money, the entire grant is unconstitutional. We think that's a different case.
Antonin Scalia: I see. It would only came within your theory if there was one Secret Service agent who was assigned to religious trips of the President? Then his entire salary could be challenged. But if it's just some of the salary of a Secret Service agent who protects the President for all sorts of trips, that can't be challenged?
Andrew J. Pincus: Yes, and we think--
Antonin Scalia: And that makes a lot of sense?
Andrew J. Pincus: --Well, it does make sense because, unlike the Government's limitations, which have nothing to do with the rationale of Flast or the underlying threepence here of James Madison, that does... that is a particular amount of money that the Government is spending and it's identifiable just because of religion. We think that that's--
John G. Roberts, Jr.: So if we rule in your favor, then every Government agency has to make sure that whatever activities they undertake are part of a broader office? They don't set up a separate White House office. They just run it out of the White House office.
Andrew J. Pincus: --Well, they may--
John G. Roberts, Jr.: It's purely... a purely formalistic distinction.
Andrew J. Pincus: --Well, I don't think so, Your Honor, because I think it preserves--
John G. Roberts, Jr.: Well, that would decide whether it's central or not. If you have a White House Office of Faith-Based and Community Initiatives, then you can say it's central to it. If it's just the White House office, then the argument would be, no, that's not central. They do a lot of other stuff as went.
Andrew J. Pincus: --Well, but if there are--
John G. Roberts, Jr.: But the Marshall in both--
Andrew J. Pincus: --if there are particular people in that office for a particular, separately called out program in that office that is focused on faith-based initiatives only, yes.
John G. Roberts, Jr.: --We're trying to decide whether it is central. You have to decide what unit you're looking at before deciding whether the activity is central. And you're just saying well, just look at the people who are doing the offensive activity, and it's obviously going to be central to what they're doing.
Andrew J. Pincus: Your Honor, I think I haven't been clear in the test that I'm suggesting.
Ruth Bader Ginsburg: Mr. Pincus, I would like you to go back to an answer you gave because it sounds to me like it wasn't right. The President needs protection at all times no matter where he goes. The President may be doing something that violates the establishment clause, but protection is the job, and it doesn't make any difference where the President is. And so your answer to the question, well, suppose he had a special protector who just took care of his religious activities? I would still say that it's, protection is the thing. So I don't think... I think you didn't... the answer you gave isn't consistent with your theory of this case.
Andrew J. Pincus: Well, I think that's right, and I think that's because there are two steps to our analysis, Justice Ginsburg. One is, is there a discrete and identifiable expenditure that only arises with respect to religious activities. The second question is, does that particular expenditure, is that particular expenditure an incidental one? Flast said incidental expenditures don't give rise to standing. And I think you're right in that situation, that expenditure--
Antonin Scalia: But in response to Justice Ginsburg's point, you could have said the same thing about the expenditure in Bowen. That money would have been spent anyway.
Andrew J. Pincus: --But the question--
Antonin Scalia: It happened to have been spent badly, but it would have been spent anyway.
Andrew J. Pincus: --But it would have been spent differently, Your Honor, and I think that's the critical--
Antonin Scalia: That was her point, that it would have been spent differently. If the President hadn't gone to this religious event, he would have gone somewhere else and the money would have been spent differently. But that didn't make the difference in Bowen. Why should it make the difference here?
Andrew J. Pincus: --Well, I think--
Antonin Scalia: The fact is it was spent for a bad purpose, and that's the essential grievance of the plaintiff, it seems to me.
Andrew J. Pincus: --We agree completely. But we also agree that there are some limits that... the Court has said that every single dollar that's expended for a bad purpose doesn't give rise to a challenge. My example, if there's a prayer breakfast and all... the only money that's spent is on the bagels, we don't believe the bagels are the basis for a taxpayer challenge to the prayer breakfast.
Stephen G. Breyer: So in fact, you have... just help me with one point here. I mean, I see that deciding what's incidental and what isn't incidental will be difficult. I guess many of these cases would end up being decided on the merits, there is no violation on the merits, or maybe sometimes there is. But I'd started thinking of the question of standing by thinking that there are strong feelings when the Government spends money in favor of one religion and not another. After all, they led to the 30 Years War. We see that in other places in the world today. People feel strongly. And if, in fact, they have that terribly strong feeling and can't make any challenge because the feelings are shared by many, then there are no cases in the courts at all, and the Government can do what it wants without challenge. So in Flast, they carved out an exception, and the exception was where the taxing and spending clauses were involved, because Madison and others said this is aimed at "Government shall not tax and spend. " So that was my theory. And all we're saying is where there's a big taxing and spending and it isn't incidental, there's standing. Now we're worried about the merits. Simple and clear. To which the response was, which has me a little worried frankly, was that, well, that was Justice Stewart's position, or roughly speaking. But the Court rejected that quite clearly, and if you look at later cases, they reject it too. And therefore, whatever you might think of it, it isn't the law. And I'm not free to think whatever, I have to think exactly in accordance with what the cases say. So what is your response? I'd like you to focus on that.
Andrew J. Pincus: Well, respectfully, I think that's exactly what Justice Stewart said. Justice Stewart in his concurrence did not espouse a broader theory than the one that the Court adopted in Flast. And he said he joined the judgment, the opinion of the Court, and he said, I understand that to hold only that a Federal taxpayer has standing to assert that a specific expenditure of federal funds violates the establishment clause of the First Amendment.
Stephen G. Breyer: So you're saying that what Justice Stewart's view, insofar as it was rejected, that Flast suggested even broader standing, but it suggested at least what Justice Stewart said?
Andrew J. Pincus: Yes. I think it's--
Stephen G. Breyer: Is that right or not?
Andrew J. Pincus: --Yes.
John G. Roberts, Jr.: If Justice Stewart agreed completely with what the Court said, why did he write a separate opinion?
Andrew J. Pincus: Well, in the... sometimes despite the Court's desire sometimes to have a less separate opinion, sometimes justices do. And what he said here is he was just explaining his reason why he believed that Flast was distinguishable from Frothingham, and notes specifically that taxpayers have a clear stake because of the threepence comment. Justice Fortas did say, did have a broader theory, although he... in addition, that the court did not adopt... but he also said, recognizing very similar language to Justice Stewart, what the Court's opinion held. So I think Justice Stewart's opinion is useful because he doesn't talk about Congress, he talks about expenditures.
Anthony M. Kennedy: It seems to me unduly intrusive for the courts to tell the President that it cannot talk to specific groups to see if they have certain talents that the Government may use to make sure that all of their energies are used properly by the Federal Government. It's almost like a speech rationale. And perhaps you would say that's just a judgment on the merits, but it seems to me that there's a standing concern here, too, that we would be supervising the White House and what it can say, what it can... who it can talk to. And it seems to me that's quite intrusive from the standpoint of standing purposes. I'm not sure that this makes a standard that distinguishes the case from Flast or brings it within those... within those cases.
Andrew J. Pincus: Well, Your Honor, we believe that the incidental test, and what I've been talking about in terms of what the limits are, that it has to be a non-incidental expenditure protects against that. Because if the argument is that some Government official, for part of his day met with three ministers, and therefore we want to challenge because Government shouldn't be meeting with ministers, I think it's both for the reason, both because of the fact this is not an argument that the expenditure on the hours of the day it took to have those meetings is clearly not central to anything.
Antonin Scalia: You really want to condemn the Federal courts to deciding case by case at the instance of all these people who feel passionately about this, case by case whether the expenditure was incidental or not. It doesn't seem to me an intelligent expenditure of any sensible person's time.
Andrew J. Pincus: Well--
John G. Roberts, Jr.: And just to add to the question, before you answer, at the jurisdictional stage. In other words, this would be litigation over whether the individual taxpayer has standing. The Court would first have to determine whether the activity you're challenging is incidental or not.
Andrew J. Pincus: --Well, Your Honor, I think the fact that there hasn't been a lot of these challenges that the Government has been able to point to, indicates that this may not be a big problem.
John G. Roberts, Jr.: Maybe they're reading Flast different than you read it. There are not a lot of these challenges because you don't have standing under Flast.
Andrew J. Pincus: But the Court also said in Allen against Wright, you know, the absence of precise standards does not leave the courts at sea in applying the law of standing. Standing isn't an area, really, that is susceptible to precise definitions. It seems to me that both because of the incidental test and the concerns that Justice Kennedy articulated, if someone's claim is that people in the White House have five meets in the course of a year that they're upset about, it does not take much at the jurisdictional--
John G. Roberts, Jr.: Well, what would happen if--
Andrew J. Pincus: --Even if it's true... even if it's true--
John G. Roberts, Jr.: --Well then, five meetings isn't enough. How many?
Antonin Scalia: What about 10?
John G. Roberts, Jr.: 20?
Antonin Scalia: I was about to ask, 20.
Andrew J. Pincus: --Well, Your Honor, our position--
Antonin Scalia: We'll litigate it. We'll figure out a number eventually, I'm sure.
Andrew J. Pincus: --Well, you know, in Allen against Wright, and Linda R.F., there are a whole series of cases where this Court has set up guidance, and the lower courts have evaluated whether the connection between the challenged conduct and the claimed injury... here the expenditure... is close enough for there to be standing. And this... the inquiry that we're suggesting really isn't that different.
Samuel A. Alito, Jr.: What would happen if when this program was set up, nothing said about faith whatsoever? This was just going to be a general program of outreach to community service organizations, but plaintiffs claimed that as the program was being administered it was heavily favoring religious organizations. Would that come out the same way in your judgment?
Andrew J. Pincus: If their challenge was that the entire... the whole program essentially, as the court of appeals characterized the complaint here, the whole program essentially is facially neutral, but in reality is a preference, yes. Then it would come out the same way and the question would be--
Samuel A. Alito, Jr.: It depends totally on how they characterize?
Andrew J. Pincus: --Well, that's true in many standing questions. The question is, how do you characterize the claim?
Antonin Scalia: But the problem here is the claim, the gravamen here is the Government is doing stuff with money that's been taxed from me that it shouldn't do. I fail to see how it makes any difference to the people who care so passionately about this, as Justice Breyer suggests, whether it's just an incidental expenditure or whether it's part of a targeted program. We don't do that in any other area of constitutional law. If someone has been subjected to an unreasonable search and seizure, we don't say well, you know, it was just incidental. Yeah, we know you feel badly about it, but this was just an incidental search and seizure, and you don't have standing. It doesn't make any sense, given the gravamen that you're directing this law against, to establish such a standard.
Andrew J. Pincus: Well, Your Honor, it is a standard that the Court established in Flast. It is--
Antonin Scalia: And you also acknowledge we're not here to try to make sense.
Andrew J. Pincus: --No. I actually think the Court's precedents line up pretty neatly. I think--
Stephen G. Breyer: But not neatly, I mean, in terms of the purposes of the thing. Are your clients claiming that it would violate the establishment clause for the President to go to lots and lots of prayer breakfasts?
Andrew J. Pincus: --No.
Stephen G. Breyer: No. I never met anyone who did, but I guess there is a legitimate concern, somebody might think that, I guess. And I guess that if people... there is some tendency of the people that are worried, you know, there are pro ses, there are all kinds of people, somebody could claim that. So you want a way to keep them out.
Andrew J. Pincus: You want a way to keep them out--
Stephen G. Breyer: It's Justice Kennedy's concern.
Andrew J. Pincus: --Exactly. And--
Stephen G. Breyer: But what they're worried-- about is will this word "incidental" and... be sufficient to keep out the people who might somehow decide they want to claim, which sounds like a frivolous claim, that the President can't go to a prayer breakfast. Now does the word "incidental" do that? That's what I think--
Andrew J. Pincus: --Well, our submission is that it does, Your Honor, because we think--
John G. Roberts, Jr.: Again... I asked this before, and I think you were cut off before you had a chance. Incidental with respect to what? All of the money for a particular meeting, a particular breakfast, a particular whatever, is it incidental to that, or is it incidental to however many times the President has breakfast if he goes to a prayer breakfast?
Andrew J. Pincus: --It's incidental to what... what's the focus of the claim? The focus of the claim isn't that bagels were served. The focus of the claim is there was prayer and that it was a religious meeting. If there was... just to think of what such a claim might be. And so the expenditure that... that's been identified is the bagels, it really is pretty tangential compared to the focus of what someone's complaining about. And so we think that's a rational test for doing what Justice Kennedy was talking about.
John G. Roberts, Jr.: So even if the expenditure is very small, but to take a particular religious symbol that might be offensive to some other people, is that incidental because the meeting went on longer and cost more than the particular religious symbol?
Andrew J. Pincus: No. I think there probably there would be two challenges, because there would be a challenge to the government's purchase of the religious symbol to have at the meeting in addition to the meeting, and I think then--
John G. Roberts, Jr.: So if it was 2 dollars, you would say it's not incidental because it covered the whole cost of purchasing the religious symbol?
Andrew J. Pincus: --Yes, but I don't think this... and I think the Government agrees with this. I don't think this is a test about how much. I think this is a test about the relationship between the expenditure that's challenged and the claim, what's alleged to be unlawful this complex of Government activity.
Antonin Scalia: So there's no standing to challenge a presidential directive which says we are going to buy bagels for all evangelistic Christian breakfasts. [Laughter] Okay? But not for any--
Andrew J. Pincus: No, I think there would be standing.
Antonin Scalia: --Why would there be standing?
Andrew J. Pincus: Because there the challenge is to the discriminatory purchase. It's not about the prayer breakfast, it's about the idea that the Government is purchasing bagels in a religiously discriminatory way.
John G. Roberts, Jr.: Of course. But the point is that makes--
Andrew J. Pincus: So there absolutely would be standing.
John G. Roberts, Jr.: --But that shows how totally manipulable your incidental test is. You just have to phrase your claim so that it covers whatever expenditure--
Andrew J. Pincus: But, Your Honor--
John G. Roberts, Jr.: --is offending you. It's not... incidental doesn't protect you from frivolous or insignificant claims in any way.
Andrew J. Pincus: --Your Honor, I think it does, because there would have to be an allegation in that situation that bagels were being purchased on a religious basis, and that's going to be awfully hard for a lawyer to sign in good faith. I think the problem, if I may--
Antonin Scalia: How does that confer standing?
Andrew J. Pincus: --The purchase... the idea that bagels are being purchased only for evangelicals and not for Jewish breakfasts?
Antonin Scalia: Right.
Andrew J. Pincus: Because the Government--
Antonin Scalia: Standing by Joe Doaks, not from somebody who's starting a Jewish prayer breakfast and says, you know, what could be worse than not buying bagels for a Jewish prayer breakfast. [Laughter] With him I could understand, he has standing. But I'm just talking about one of these many people who feel passionately about this just in general. You walk in and say he can't do this because I'm a taxpayer, and you say I'm sorry, being a taxpayer is not enough, we don't care how passionately you feel about it--
Andrew J. Pincus: --I don't think general passion is enough. I think what the Court said is there has to be a tie-in, and let me say that I think what's critical here is any test obviously is susceptible to hypotheticals, but the Government... our test at least keeps in taxpayer standing the core of what the framers were worried about, which is Government expenditure of funds--
David H. Souter: Mr. Pincus, may I ask you this question? Do you think your theory is consistent with Valley Forge?
Andrew J. Pincus: --Yes, Your Honor, we do, because in Valley Forge, first of all, as Justice Ginsburg said, the Court relied on the fact that it was a property clause claim. There is a passage in Valley Forge that refers to executive action, but the Court in Kendrick when it talked about Valley Forge said, in characterizing that case, said executive action pursuant to the property clause. And we think those things are tied together and there's a reason why. In the appropriations context, there always is congressional action with respect to the very money that's at issue because there has to be a congressional appropriation. That's not true in the property context. Congress doesn't have to say, pass a statute to say, here are the 58 property sites that we want the executive to get rid of.
Samuel A. Alito, Jr.: Do you think the distinction between taxing, between taxing and spending and the property clause, makes any sense? Do you think James Madison would not be upset if the Commonwealth of Virginia transferred 10,000 acres to the Anglican Church? That would be okay, but the threepence in taxation would not?
Andrew J. Pincus: Well, I think that the core of what was the concern was... was the taking of the money and the using it for religious purposes. And I think what the--
Antonin Scalia: --Well, it's not the same money used. It's not the same property.
Andrew J. Pincus: --No, it's not the same money.
Antonin Scalia: It goes into some pot of fungible money and it's other money used. So instead of using other money, you use land. Does that make a difference?
Andrew J. Pincus: Well, I think that the Court decided that it made a difference, and I think in terms of cabining, in terms of the worry that perhaps Flast is going to be overbroad and the need to have Congress involved, which I think is key... there was no congressional involvement at all in designating those properties and there is in the appropriations context, and I think that's a key difference. But I think what's important here, and the Court's colloquy in the first part of the argument showed me this... but the Government's position, the idea that it's only grants to third parties... the Government could hire a corps of chaplains and send them out to civilians and to the populace at large and that couldn't be challenged, because all it is is executive pay; and the Idea that there's some difference between a Bowen v. Kendrick situation, where the executive had tremendous discretion in terms of where it was going to give the money, and the situation here, which is the exercise of Precisely the same executive discretion, makes no sense. The injury is the same. The conduct that's... that's the core of the violation is the same. It's an Executive Branch decision to use funds in a way that's impermissible under the establishment clause, and we've been drawing the lines that the Government has been trying to draw just makes no sense, and to leave out, to insulate from any taxpayer challenge really huge swaths of conduct that is really at the very core of what Madison was concerned about. So our submission is that that really makes no sense. There's no basis in history, for example, for the Government's claim that Executive Branch decisions are somehow different and insulated with respect to spending. It's the spending of the same threepence, and if history indicates anything it's that concerns about establishment were focused just as much on the King as on the Parliament in terms of the history that the framers understood. And for the idea that the executive would be given free rein to exercise discretion with respect to spending and there would be no concern about the types of injuries that gave rise to Flast we think is just not right. If the Court has no further questions, thank you.
John G. Roberts, Jr.: Thank you, Mr. Pincus. General Clement, you have three minutes remaining.
Paul D. Clement: Thank you, Mr. Chief Justice. Just a few points in rebuttal. First of all, I think it's important to emphasize that if this Court recognizes that there is not taxpayer standing, that does not mean that there won't be lawsuits, that there won't be directly injured plaintiffs that can bring claims. Doremus and Schemp prove that point. But even more broadly, any time the establishment clause injury takes the form of alleged coercive conduct the individuals who are coerced Are going to have standing to bring the suit. The second point to make clear is it's just not an accurate description of this Court's cases to say that the spending of appropriated funds by the executive is enough to give rise to taxpayer standing. The property distribution plan at issue in Valley Forge took a tremendous amount of appropriated funds to run. Nobody thought that was a basis for taxpayer standing. The Bibles that were purchased and the salaries of the teachers in Doremus presumably cost at least a threepence. But that was not found enough. Now, I think in trying to understand the Court's cases you really have to focus on this word "incidental". And I think that the colloquy in the second half of the argument shows that you can't look at incidental as being minimal. It doesn't mean that. It doesn't mean minimal. It doesn't mean incremental. It is trying to distinguish an incidental expenditure of funds when... as to something where the expenditure of funds is central or vital to the establishment clause violation. In the context of money going to third party religious entities, nobody would say that the spending is incidental. It's the whole violation. In the context of Bible reading or anything else the Executive Branch does, the fact that money went to fund the Executive Branch to violate the establishment clause is the least of the problems. The problem is the primary conduct of the Executive Branch in violating the establishment clause, but that's not a spending injury. The funding that goes into that is incidental. I think that's the way to make sense of this Court's cases. It's important to emphasize what's at issue here. It's not a general challenge to the Faith-Based Office. It's not a challenge to the name of the office. It is a challenge to the particular offices and the assertion that the Executive Branch officials at the conferences spent too much time talking about faith-based groups and not enough talking about community-based groups. If that isn't intrusive on the Executive Branch, I don't know what is. The last point I would leave you with is that if something has to go in this area, if you have to choose between the logic of Flast and the irreducible minimum requirements of Article III, I think it's an easy choice. You don't abandon the basic requirements of Article III that distinguish the Judiciary from the political branches of Government. I think the Seventh Circuit, with all due respect, lost sight of that. Its decision should be reversed. Thank you.
John G. Roberts, Jr.: Thank you, general. The case is submitted.